Petition for Writ of Mandamus
Conditionally Granted and Memorandum Opinion filed December 15, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01160-CV
____________
 
IN RE KAREN WAKEFIELD, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            In this original proceeding, relator, Karen Wakefield, seeks
a writ of mandamus ordering the respondent, the Honorable Kyle Carter, to vacate
the trial court’s order of November 19, 2010, requiring relator to deposit
$50,000 into the registry of the court.  
            The underlying proceeding is a suit brought by real party in
interest Guy Laramee against Wakefield for breach of contract and theft of
$50,000.  Laramee’s suit is based upon Wakefield’s alleged breach of a
settlement agreement.  Laramee asked the trial court to order Wakefield to
deposit $50,000 into the registry of the court.   The trial court granted that
relief.  
            Mandamus relief is available if the trial court abuses its
discretion when there is no other adequate remedy by law.  See Walker v.
Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).  Effectively, the trial court’s
order is a pre-judgment writ of attachment.  See Behringer Harvard Royal
Island, L.L.C. v. Skokos, No. 05-09-00332-CV, 2009 WL 4756579, at * 3 (Tex.
App. – Dallas 2009, no pet.) (mem. op.).  However, the record fails to reflect
the requirements for obtaining a writ of attachment were met in this case.  Id. 
Accordingly, we find the trial court abused its discretion in ordering the
payment of $50,000 into the registry of the court.  Further, we conclude
relator has no adequate remedy at law.  Id. at * 4.
            We
therefore conditionally grant the petition for a writ of mandamus and direct
the trial court to vacate its November 19, 2010 order.  The writ will issue
only if the trial court fails to act in accordance with this opinion.
 
                                                                        
                                                                        PER
CURIAM
 
Panel
consists of Justices Seymore, Boyce, and Christopher.